
	

113 S2062 PCS: Constitutional Check and Balance Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 310113th CONGRESS
		2d Session
		S. 2062
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Paul introduced the following bill; which was read the first time
		
		March 3, 2014Read the second time and placed on the calendarA BILL
		To authorize Members of Congress to bring an action for declaratory and injunctive relief in
			 response to a written statement by the President or any other official in
			 the executive branch directing officials of the executive branch to not
			 enforce a provision of law.
	
	
		
			1.
			Short title
			This Act may be cited as the Constitutional Check and Balance Act.
		
			2.
			Authorizing cause of action by Members of Congress in response to written statement by the
			 President or other executive branch official directing executive branch
			 officials to not enforce a law
			
				(a)
				Cause of Action Authorized
				If the President or any other official in the executive branch of the Federal Government issues a
			 memorandum or other written
			 statement directing any official in the executive branch to not enforce a
			 provision of law, a Member of Congress who meets the requirement described
			 in
			 subsection (b) may bring an action for declaratory or injunctive relief in
			 an appropriate United States district court to compel such official to
			 enforce the provision of law.
			
				(b)
				Requirement for Eligibility
				The requirement described in this subsection with respect to a provision of
			 law is  that the Member of Congress  cast a recorded vote on final passage
			 of the version of
			 the bill or joint resolution that enacted the
			 provision into law.
			
	March 3, 2014Read the second time and placed on the calendar